     Case 2:20-cv-02300-RFB-NJK Document 4 Filed 03/08/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    ANTHONY MARTIN,                                       Case No. 2:20-cv-02300-RFB-NJK
4                                           Plaintiff                    ORDER
5            v.
6    BRIAN WILLIAMS, et al.,
7                                       Defendants
8
9
10          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

11   by a prisoner in the custody of the Nevada Department of Corrections (“NDOC”). On

12   December 22, 2020, this Court issued an order denying the Plaintiff’s application to

13   proceed in forma pauperis, without prejudice, because the application was incomplete.

14   (ECF No. 3 at 3). In addition, Plaintiff's complaint at ECF No. 1-1 was incomplete,

15   because Plaintiff had not signed the complaint. The Court ordered Plaintiff to file a signed

16   amended complaint and a fully complete application to proceed in forma pauperis or pay

17   the full filing fee of $402 on or before February 22, 2021. (Id. at 3). The February 22,

18   2021 deadline has now expired, and Plaintiff has not filed a signed amended complaint

19   or another application to proceed in forma pauperis, paid the full $402 filing fee, or

20   otherwise responded to the Court’s order.

21          District courts have the inherent power to control their dockets and “[i]n the

22   exercise of that power, they may impose sanctions including, where appropriate . . .

23   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

24   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

25   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

26   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

27   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

28   1992) (affirming dismissal for failure to comply with an order requiring amendment of
     Case 2:20-cv-02300-RFB-NJK Document 4 Filed 03/08/21 Page 2 of 3



1    complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
2    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
3    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
4    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
5    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
6    local rules).
7           In determining whether to dismiss an action for lack of prosecution, failure to obey
8    a court order, or failure to comply with local rules, the court must consider several factors:
9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
12   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
13   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
14          Here, the Court finds that the first two factors, the public’s interest in expeditiously
15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
19   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
20   disposition of cases on their merits—is greatly outweighed by the factors in favor of
21   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
22   the court’s order will result in dismissal satisfies the “consideration of alternatives”
23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
24   F.2d at 1424.
25          The Court’s December 22, 2020 order requiring Plaintiff to file a signed amended
26   complaint and another application to proceed in forma pauperis or pay the full $402 filing
27   fee on or before February 22, 2021 expressly stated: "IT IS FURTHER ORDERED that,
28   if Plaintiff does not filed a signed amended complaint on or before February 22, 2021, this



                                                  -2-
     Case 2:20-cv-02300-RFB-NJK Document 4 Filed 03/08/21 Page 3 of 3



1    case will be subject to dismissal without prejudice for Plaintiff to refile the case with the
2    Court, under a new case number, when Plaintiff is able to file a signed amended
3    complaint." In addition, the Court's order expressly stated: “IT IS FURTHER ORDERED
4    that, if Plaintiff does not file a fully complete application to proceed in forma pauperis with
5    all three documents or pay the full $402 filing fee for a civil action on or before February
6    22, 2021, this case will be subject to dismissal without prejudice for Plaintiff to refile the
7    case with the Court, under a new case number, when Plaintiff has all three documents
8    needed to file a complete application to proceed in forma pauperis or pays the the full
9    $402 filing fee.” (ECF No. 3 at 3-4). Thus, Plaintiff had adequate warning that dismissal
10   would result from noncompliance with the Court’s order to file a signed amended
11   complaint and another application to proceed in forma pauperis or pay the full $402 filing
12   fee on or before February 22, 2021.
13          IT IS THEREFORE ORDERED that this action is dismissed without prejudice
14   based on Plaintiff’s failure to file a signed amended complaint and another application to
15   proceed in forma pauperis or pay the full $402 filing fee in compliance with this Court’s
16   order dated December 22, 2020.
17          IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
18   judgment accordingly. No other documents may be filed in this now-closed case.
19          DATED: March 8, 2021.
20
21                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                  -3-
